DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21-40 are pending.  Claims 1-20 have been cancelled and claims 21-40 have been newly added by the preliminary amendment submitted on 6/4/20.

Claim Objections
Claims 21-40 are objected to because of the following informalities:  Claim 21 recites in line 4 “the at least processor to perform” which appears to have a typographical error.  The Examiner suggest the limitation be amended to “the at least one processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites a certain method of organizing human activity and/or mental process such as “evaluating criteria that define interactions between the character and the symbol display area, selecting between: a complete interaction between the character and the symbol display area in which the character or an item of the character contacts the symbol display certain method of organizing human activity and/or mental process. For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.  
This judicial exception is not integrated into a practical application because the following additional limitations such as “causing display of a character on one or more display monitors of the electronic gaming device, the character being persisted on the one or more display monitors between spins of a process”, “causing display of a symbol display area on the one or more display monitors of the electronic gaming device, the symbol display area having a number of rows and a plurality of reels, the symbol display area enclosing symbol locations for each of the plurality of reels;” and “causing a symbol array to be displayed, on the one or more display monitors, in the symbol display area at the symbol location enclosed by the symbol display area” amount to extra-solution activity of the abstract idea (see MPEP 2106.05(g)).  The remaining limitations such as “at least one processor” and “at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations” amount to invoking a general purpose computer to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations which merely display the steps of the game process recite highly generalized general computer component which perform their ordinary and conventional functions.  For instance, Vancura (US 2010/0029381) discloses a see Vancura, Fig. 1, 0008, 0037-0040).  It follows that the additional steps when viewed either individually or as a collective whole do not amount to an inventive concept but rather to implement the abstract idea on a general purpose computer and/or in a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Therefore the claims are found to recite and abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 28-30, 35-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0092050 A1) and Svanas (US 2007/0060348 A1).
Regarding claim 21, Kitamura discloses a system for controlling an electronic gaming device (see Kitamura, Fig. 4, 0146-0149, wherein system 300 controls electronic gaming devices), the system see Kitamura, Fig. 7, 0167); and at least one memory storing instructions which (see Kitamura, 0168), when executed by the at least one processor, cause the at least processor to perform operations comprising:
causing display of a virtual object on one or more display monitors of the electronic gaming device, the virtual object being persisted on the one or more display monitors between spins of a process (see Kitamura, Figs.  18, 37-40, wherein the volcano is a virtual object that persists between spins of a process)
causing display of a symbol display area on the one or more display monitors of the electronic gaming device, the symbol display area having a number of rows and a plurality of reels, the symbol display area enclosing symbol locations for each of the plurality of reels (see Kitamura, 0201-0203, wherein the symbol display area has a number of rows and plurality of reels enclosing the symbol location); and for each of the spins of the process:
based at least in part on results of evaluating criteria that define interactions between the virtual object and the symbol display area (see Kitamura, 0223-0224, 0237-0239, 0245-0250, 0253, 0259, 0263, wherein the symbol array is evaluated for a feature which define interactions between the virtual object and symbol display area), selecting between:
causing display, on the one or more display monitors, of a complete interaction between the virtual object and the symbol display area in which the virtual object or an item of the virtual object contacts the symbol display area (see Kitamura, Figs. 19-26, 0239, 0245-0250, wherein the complete interaction is an effect of an eruption in which rocks hit predetermined reels to cover the symbol display area with lava), thereby implying that the virtual object has caused an action to occur that affects one or more symbols in the symbol display area (see Kitamura, 0239, 244-0247, 0250, wherein the magma effect flows to a predetermined pattern to affect the one or more symbols to become change blocks
causing display, on the one or more display monitors, of a partial interaction between the virtual object and the symbol display area (see Kitamura, 0285-0288, Fig. 45, wherein the partial interaction is an effect of smoke emitted from a vent of the volcano with a small explosion from the rise of magma in the magma meter), wherein the action does not occur (see Kitamura, Figs. 19-26, 0239, 0245-0250, wherein the action is the eruption does not occur); and
skipping display of any of the interactions between the virtual object and the symbol display area (see Kitamura, 0221-0221, wherein when no feature is triggered the symbol display area does not present any interactions between the volcano and the symbol display area); and causing a symbol array to be displayed, on the one or more display monitors, in the symbol display area at the symbol locations enclosed by the symbol display area (see Kitamura, Fig. 16C, Figs. 37, 0203, wherein the symbol display is a matrix a 5 column by 3 rows).  However, Kitamura is silent as to i) a persistent character to interact between the symbol display area and ii) the partial interaction stopping before the character or the item of the character contacts the symbol display area.  
Svanas teach a gaming system which includes a game character that is animated to provide character interactions to display to convey information to indicate changes in the symbol display area (see Svanas, 0036-0039).  One would have been motivated to incorporate the teachings of Svanas to use a persistent character to yield the predictable result of providing a significant effect on the appearance of the game and hold the player’s interest (see Svanas, 0039).  Therefore it would have been obvious to one of ordinary skill in the art to modify the virtual objects displayed to include a persistent character to interact between the symbol display area.
Although Kitamura does not explicitly disclose the partial interaction stopping before the character or the item of the character contacts the symbol display area.  The differences between the prior art and appear to be a matter of DESIGN CHOICE.  Specifically, they merely differ by the particular display of the partial interaction.  The Examiner has reviewed the Specification and has 
Regarding claim 22, the combination of Kitamura and Svanas further teach wherein the interactions between the character and the symbol display area are animations (see Kitamura, 0245-0247, 0250, wherein the volcano eruption and magma flow are animations; Svanas, 0036-0039).
Regarding claim 23, the combination of Kitamura and Svanas further teach wherein the criteria include one or more events in the process (see Kitamura, 0223, wherein the 3 of a kind combination of bonus symbols is a criteria of one or more events in the process).
Regarding claim 24, the combination of Kitamura and Svanas further teach wherein the criteria includes an amount of play in the process and/or status of the process (see Kitamura, 0223, wherein the 3 of a kind combination is a status in the process).
Regarding claim 28, the combination of Kitamura and Svanas further teach wherein the action is addition of a wild column in the symbol display area for one of the plurality of reels (see Kitamura, Fig. 23, 0245-0247, wherein the entire column covered with magma is results in a wild reel).
Regarding claim 29, the combination of Kitamura and Svanas further teach wherein the complete interaction is an animation that emphasizes the addition of the wild column in the symbol display area (see Kitamura, Fig. 22-25, 0247-0250).
Regarding claim 30, the combination of Kitamura and Svanas further teach wherein the complete interaction is an animation that includes eruption of a volcano and/or flow of lava over at least one of the plurality of reels (see Kitamura, Figs. 22-25, 0247-0250
Regarding claim 35, the combination of Kitamura and Svanas further teach wherein the character and the symbol display area are: displayed on one display monitor among the one or more display monitors of the electronic gaming device; or displayed on different, adjacent display monitors among the one or more display monitors of the electronic gaming device.
Regarding claim 36, the combination of Kitamura and Svanas further teach wherein the complete interaction includes the character contacting the symbol display area (see Kitamura, 0249-0250; Svanas, 0043, wherein the character interaction sequence includes a visible interaction between the game character and one or more reel symbols).
Regarding claim 39, the combination of Kitamura and Svanas further teach wherein the causing the symbol area to be displayed includes causing display, on the one or more display monitors, of shaking of respective columns of symbols for respective reels of the plurality of reels (see Kitamura, 0239, wherein the shake effect in which the video reels begin to shake as the reel expansion occurs).  The differences between the prior art and appear to be a matter of DESIGN CHOICE.  Specifically, they merely differ by the particular presentation of the partial interaction.  The Examiner has reviewed the Specification and has found no reasons as to why independent shaking of the respective column of symbols provides any improved results as opposed to the shaking effect of the video reels and the entire screen disclosed in the prior art.  Thus, such a manipulation would be obvious to one of ordinary skill in the art as a matter of DESIGN CHOICE.  Furthermore, it appears that at the very least such limitations would have been obvious to try.

Claims 25-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0092050 A1) in view of Svanas (US 2007/0060348 A1) and Tuck (US 2014/0323198 A1).
Regarding claim 25, the combination of Kitamura and Svanas teach wherein the action is the addition of wild symbols in the symbol display area (see Kitamura, 0250, wherein the action of the magma adds wild symbols where the magma touches), they are silent as to the addition of a persistent wild symbol.
Tuck teach an addition of a persistent wild symbol in the symbol display area (see Tuck, 0082, 0111).  One would have been motivated to incorporate the teachings of Tuck of an addition of a persistent wild symbol in the symbol display area to yield the predictable result of increasing player excitement and enjoyment (see Tuck, 0003).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to add a persistent wild symbol.
Regarding claim 26, the combination of Kitamura in view of Svanas and Tuck wherein the complete interaction is an animation that emphasizes the addition of the persistent wild symbol in the symbol display area (see Kitamura, Fig. 22-25, 0247-0250, Tuck, 0134, 0160-0161, wherein the interaction of two exploding wilds emphasizes the addition of a super persistent wild).
Regarding claim 27, the combination of Kitamura in view of Svanas and Tuck further teach wherein the complete interaction is an animation that includes ejection of a fireball from a volcano to a symbol location selected for the persistent wild symbol (see Kitamura, Figs. 22-24, 0245-247, wherein the eruption provides the effect of ejecting a rock (e.g., fireball) to select a position as a change position for a wild).
Regarding claim 31, the combination of Kitamura in view of Svanas and Tuck teach the system of claim 21.  Tuck further teach wherein the action is explosion of a persistent wild symbol at a given symbol location in the symbol display area to create non-persistent wild symbols at adjacent symbol locations next to the given symbol location (see Tuck, 0100-0101, wherein exploding a while may replace symbols contacted into wild symbols).  One would have been motivated to incorporate the features of Tuck’s exploding wild to yield the predictable result of increasing player excitement and enjoyment (see Tuck, 0003). Therefore it would have been obvious to one of ordinary skill in the art .
Regarding claim 32, the combination of Kitamura in view of Svanas and Tuck teach the system of claim 31.  Tuck further teach wherein the explosion is contingent on collision of two persistent wild symbols at the given symbol location in the symbol display area (see Tuck, 0101, 0134, 0160-0161, wherein two persistent may create a super wild).
Regarding claim 33, the combination of Kitamura in view of Svanas and Tuck wherein the complete interaction is an animation that emphasizes the explosion of the persistent wild symbol (see Kitamura, Fig. 22-25, 0247-0250, Tuck, Figs. 6(A-F), 0101). One would have been motivated to incorporate the features of Tuck’s interaction of colliding two persistent wild symbols to yield the predictable result of increasing player excitement and enjoyment (see Tuck, 0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the explosion is contingent on collision of two persistent wild symbols at the given symbol location in the symbol display area.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0092050 A1) in view of Svanas (US 2007/0060348 A1) and Visocnik (US 2004/0048646 A1).
Regarding claim 37, the combination of Kitamura and Svanas teach the system of claim 21.  However, the combination does not teach wherein the complete interaction includes the item of the character contacting the symbol display area.
Visocnik teach a system in which character symbols interact on a symbol display area wherein the interaction includes the item of the character contacting the symbol display area (see Visocnik, Figs. 22-25, 0105-0108, wherein the knight with the attribute sword strikes a diamond and splits it into multiple shards).  One would have been motivated to incorporate the teachings of Visocnik’s interaction to yield the predictable result to provide enhanced entertainment value for the player (see Visocnik, 0010).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the complete interaction includes the item of the character contacting the symbol display area.
Regarding claim 38, the combination of Kitamura in view of Svanas and Viscocnik teach the system of claim 37.  The combination further teach wherein the interaction includes the item striking the symbol display area (see Visocnik, Figs. 22-25, 0103, 0108).  Visonik teach wherein the item is a sword but does not explicitly teach the item is a scepter.  However, the differences between the claimed invention and the prior art appears to be a matter of DESIGN CHOICE. The Examiner has reviewed the Specification and has found no reasons as to why representing the item as a scepter as opposed to a sword provides any improved results for striking the symbol display area.  Thus, such a manipulation would be obvious to one of ordinary skill in the art as a matter of DESIGN CHOICE.  Further, it appears that at the very least such limitations would be obvious to try. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0092050 A1) in view of Svanas (US 2007/0060348 A1) and Hornik et al. (US 2006/0189376 A1).
Regarding claim 40, the combination of Kitamura and Svanas teach the system of claim 21.  However, Kitamura and Svanas are silent as to receiving user input from a player to select a standard play option or an enhanced play option, wherein the enhanced play option requires a higher wager than the standard play option but enables the action.
Hornik teach a gaming system which receives input from a player to select a standard play option or an enhanced play option, wherein the placement of the higher wager than the standard play option provides for an enhanced play option to enable the action (see Hornik, Fig. 3-4, 0031-0033, wherein without the additional wager is for a standard play option and the additional wager is for the enhanced play option).  One would have been motivated to incorporate the teachings of Hornik to yield the predictable result of to increase player interest and enhance entertainment (see Hornik, 0008).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to receiving user input from a player to select a standard play option or an enhanced play option, wherein the enhanced play option requires a higher wager than the standard play option but enables the action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715